Name: Commission Regulation (EEC) No 1002/80 of 24 April 1980 relaxing the protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 4 . 80 Official Journal of the European Communities No L 107/25 COMMISSION REGULATION (EEC) No 1002/80 of 24 April 1980 relaxing the protective measures applicable to imports of preserved mushrooms Tariff and originating in Taiwan, import licences shall be issued subject to the production , at the time when the application for a licence is submitted, of a docu ­ ment issued by the Taiwanese organization respon ­ sible for the production and export of the products in question permitting the export of a specified quantity of preserved mushrooms. The said document must specify the applicant for the licence in the Commu ­ nity as the first consignee . 2 . The document shall be retained by the agency issuing the licence . However, where the application for a licence relates to only part of the quantity stated on the document, the issuing agency shall state on that document the quantity in respect of which it has been used and, after affixing its stamp thereto , shall return it to the party concerned. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 2999/79 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 548/80 (3) temporarily suspended the issue of import licences for preserved mushrooms originating in Taiwan ; Whereas, at the present time , Taiwan is in a position to ensure that its exports to the Community will not exceed quantities acceptable to the Commission ; whereas, therefore, the issue of import licences for preserved mushrooms originating in Taiwan should be permitted ; Whereas, in order to prevent deflections of trade with regard to products originating in Taiwan, the produc ­ tion of an export document issued by the Taiwanese organization responsible for the production and export of the products in question should be required at the time when the import licence is applied for ; whereas application of the aforesaid arrangements should be limited to a period which will permit their effectiveness to be assessed ; Whereas it is appropriate, therefore, to repeal Regula ­ tion (EEC) No 548 /80 , HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of preserved mushrooms, falling within subheading 20.02 A of the Common Customs Article 2 Article 3a (2) of Reguation (EEC) No 2104/75 (4 ) shall not apply. Article 3 Regulation (EEC) No 548/80 is hereby repealed . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 15 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1980 . For the Commission Finn GUNDELACH Vice-President (*) OJ No L 73, 21 . 3 . 1977 , p. 1 . (2 ) OJ No L 341 , 31 . 12 . 1979, p. 1 . b) OJ No L 60 , 5 . 3 . 1980, p. 18 . ( «) OJ No L 214, 12 . 8 . 1975, p. 20 .